PER CURIAM.
Through Habeas Corpus proceedings the defendant, Rickey Lott, was granted an out of time appeal from a conviction of simple burglary, La.R.S. 14:62, for which he was sentenced to serve nine years in the State Penitentiary. On this appeal, defendant relies upon one bill of exceptions to obtain a reversal of his conviction and sentence.
The sole bill of exceptions was reserved after the verdict was returned, and prior to sentencing, when the defendant’s motion for a new trial on the grounds that the verdict was contrary to the law and evidence was denied by the trial court. The basis for this motion was directed only to the sufficiency of the proof and not to the absence of evidence of an essential element of the offense. The evidence consisted of fingerprints taken from windowpanes removed during a burglary, which fingerprints were identified as identical with the defendant’s. This is some evidence. Upon review, we cannot inquire into the sufficiency of the evidence of guilt or innocence of the defendant. State v. Coleman, 260 La. 897, 257 So.2d 652 (1972); State v. Hochenedel, *944253 La. 263, 217 So.2d 392 (1968). This bill lacks merit.
For the reasons assigned, the conviction and sentenced are affirmed.
BARHAM, J., dissents.
DIXON, J., concurs in the result.